DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims filed on 3-9-22 does not comply with the requirements of 37 CFR 1.121(c) because the claims submitted 3-9-22 do not correctly show underlining and deletion of the previous claims of 2-10-22 that were entered with RCE of 3-1-22.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

…. (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”

Examiner is acting on the claims of 2-10-22, entered with the RCE of 3-1-22.
Specification
The disclosure is objected to because of the following informalities: upon further review of the specification, the subject matter of page 4 is unclear. The recitation that the length is longest dimension and the width is the longest dimension ‘perpendicular to the length’ and the thickness is the dimension perpendicular to both the length and the width.  However, many of the embodiments and the claims recite the platelet is triangular, therefore, how can the with and length be perpendicular dimensions to one another? This is unclear
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 4, ‘the abrasive particles’ lack antecedent basis. (same for claim 6) Are the majority of abrasive platelets bonded on one fiber only? The phrase ‘the platelets being secured to at least one fiber’ makes it seem that each platelet can be secured to more than one fiber. But this is not in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4-8 is/are rejected, as best understood, under 35 U.S.C. 102a2 as being anticipated by Adefris-2013/0125477.
Adefris disclose at Fig 7,11, Example a nonwoven abrasive article comprising: a lofty open nonwoven fiber web 100 comprising entangled fibers 110; and abrasive platelets 20, each comprising a first face 28 and second face (other opposite face 28-Fig 1) separated by a thickness along face 24/26, secured to at least one of the entangled fibers by at least one binder material 120, and wherein the abrasive platelets are respectively bonded on one edge-wise surface, along thickness of 24/26 to at least one of the entangled fibers 110, respectively, wherein a majority of the abrasive platelets are arranged such that the first and second faces 28 are orthogonal to the entangled fibers to which they are bonded (Fig 7 shows surfaces 28 and (21,23) of the abrasive particles ‘orthogonal’ to fiber.), wherein the abrasive platelets comprise triangular shaped abrasive platelets, wherein the majority of abrasive platelets are closely-packed, as broadly claimed, along the lengths of the entangled fibers, wherein the nonwoven abrasive article comprises: [0070-0071] a hand pad; a floor pad; or a surface conditioning pad, disc, or belt [0089], wherein Fig 7,11 show the abrasive platelets have the same size and shape and comprise shaped abrasive platelets bounded by upper and lower surfaces and a plurality of sidewalls disposed therebetween. Claim 8 does not further limit the 

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar abrasive products with nonwoven fibers with abrasives.

Response to Arguments
Applicant's arguments filed 2-10-22 have been fully considered but they are not persuasive.
The amendment filed 3-9-22 does not accurately define the amended claims from entered claims of 2-10-22, therefore, the amendment of 3-9-22 has not been entered and the claims of 2-10-22 have been examined.
There are still 112s as detailed above. 
Arguments on pages 6-7 drawn to Adefris are not persuasive.  Any two edges can represent the claimed first and second faces with a thickness, as detailed above in the rejection.  Faces 28 Of Adefris can be the first and second faces with a thickness defined along 24/26 and are orthogonal to fiber. Applicant calls the surface 24/26 to be a ‘major surface’ but Examiner defines this surface as the thickness since the terms ‘major surface/face’ and ‘thickness’ has not been established in the claims. The term ‘closely-packed’ is broad and relative, therefore, the particles of Adefris are closely packed relative to fibers with less particles.  Many of the platelets of Adefris appear to be spaced about less than the width of adjacent platelet since the width, as defined and interpreted by Examiner, is along a major face 24/26.  Regarding arguments to the term ‘platelet’ an the definition of [0026], this paragraph says ‘the thickness may be less than…’  That does not positively limit the thickness to be less than the length and/or width.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
March 14, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723